 304313 NLRB No. 43DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The building is managed by Broadwall Management, but the Em-ployer supervises and directs the terms and conditions of employ-
ment as well as the day-to-day activities of the single employee em-
ployed at the building.2See Parkview Gardens, 166 NLRB 697 (1967).3The Board's advisory opinion proceedings under Sec. 102.98(a)are designed primarily to determine whether an employer's oper-
ations meet the Board's ``commerce'' standards for asserting juris-
diction. Accordingly, the instant Advisory Opinion is not intended
to express any view whether the Board would certify the Union as
representative of the petitioned-for unit under Sec. 9(c) of the Act.
See generally Sec. 101.40 of the Board's Rules.Woodcrest Associates and Local 32B-32J, ServiceEmployees International Union, AFL±CIO.
Case AO±308November 23, 1993ADVISORY OPINIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on October 27, 1993, Employer-Petitioner
Woodcrest Associates filed a petition for Advisory
Opinion as to whether the Board would assert jurisdic-
tion over its operations. In pertinent part, the petition
alleges as follows:1. A proceeding, Case SE±58553, is currently pend-ing before the New York State Employment Relations
Board in which the Union is seeking certification of a
one-member unit at 2930 Rockaway Avenue, Ocean-
side, New York 11572, known as Woodcrest Associ-
ates.2. The Employer maintains its principal place ofbusiness at 2930 Rockaway Avenue, Oceanside, New
York 11572, where it operates a 115-unit residential
apartment building.13. During the past calendar year, a representative pe-riod, the Employer has had gross revenues equal to or
in excess of $1 million and has purchased and received
at its Oceanside, New York facility goods valued equalto or in excess of $50,000 from firms which in turnpurchased those goods directly from outside the State.4. The Employer is unaware whether the Union ad-mits or denies the aforesaid commerce data, and the
New York State Employment Relations Board has not
made any findings with respect thereto.5. There are no representation or unfair labor prac-tice proceedings involving the Employer pending be-
fore the Board.Although all parties were served with a copy of thepetition for Advisory Opinion, no response was filed.Having duly considered the matter, the Board is ofthe opinion that it would assert jurisdiction over the
Employer. The Board has established a $500,000 dis-
cretionary standard for asserting jurisdiction over resi-
dential apartment buildings.2As the Employer allegestotal annual income equal to or in excess of $1 mil-
lion, it is clear that the Employer satisfies the Board's
discretionary standard. As the Employer further alleges
that it annually purchases and receives goods valued
equal to or in excess of $50,000 at its facility from
firms which purchased those goods directly from out
of the State, the Employer also clearly satisfies the
Board's statutory standard for asserting jurisdiction.Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Board
would assert jurisdiction over the Employer.3